                Case 3:20-cv-02569-MMC Document 28 Filed 06/23/20 Page 1 of 2




 1   Adam S. Heder, CSB #270946
     adamh@hbclawyers.com
 2   Harris Berne Christensen LLP
     15350 SW Sequoia Parkway
 3   Suite 250
     Portland, OR 97224
 4   Phone: 503-968-1475
     Fax: 503-968-2003
 5   Of Attorneys for Plaintiff PETER JOHNSON, individually and on behalf of all others similarly
     situated
 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11   PETER JOHNSON, individually and on                              Case No. 3:20-cv-02569-MMC
     behalf of all others similarly situated,
12                                                                   PLAINTIFF’S CERTIFICATE OF
                                 Plaintiff,                          INTERESTED ENTITIES OR PERSONS
13                                                                   PURSUANT TO F.R.C.P. 7.1 AND CIVIL
              v.                                                     L.R. 3-15
14
     MAKER ECOSYSTEM GROWTH
15   HOLDINGS, INC., a foreign corporation;
     MAKER ECOSYSTEM GROWTH
16   FOUNDATION, a foreign corporation; and
     DAI FOUNDATION, a foreign corporation,
17
                                 Defendants.
18

19            Plaintiff discloses the following information for the limited purpose of complying with

20   Civil L.R. 3-15 f the Northern District of California.

21            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

22   named parties, there is no such interest to report.

23

24
                                                                 1
     Plaintiff’s Certificate of Interested Entities or Persons
                Case 3:20-cv-02569-MMC Document 28 Filed 06/23/20 Page 2 of 2




 1   DATED June 23, 2020                                             HARRIS BERNE CHRISTENSEN LLP

 2                                                           By: s/ Adam S. Heder
                                                                Adam S. Heder, CSB #270946
 3                                                              Of Attorneys for Plaintiff PETER JOHNSON,
                                                                individually and on behalf of all others similarly
 4                                                              situated

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                 2
     Plaintiff’s Certificate of Interested Entities or Persons
